             Case 1-18-44979-cec               Doc 14-1         Filed 12/05/18          Entered 12/05/18 14:07:19


                                                       Notice Recipients
District/Off: 0207−1                         User: admin                            Date Created: 12/05/2018
Case: 1−18−44979−cec                         Form ID: 318DF7                        Total: 53


Recipients of Notice of Electronic Filing:
tr          Alan Nisselson         anisselson@windelsmarx.com
aty         Kevin Zazzera          kzazz007@yahoo.com
                                                                                                                        TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Robert Baldino        58 Pitney Ave         Staten Island, NY 10309−1917
jdb         Angela Baldino         58 Pitney Ave         Staten Island, NY 10309−1917
smg         NYS Department of Taxation & Finance             Bankruptcy Unit          PO Box 5300         Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street           Office of Legal Affairs       Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance             Attn: Insolvency Unit         Bldg. #12, Room 256          Albany, NY 12240
smg         Office of the United States Trustee        Eastern District of NY (Brooklyn Office)         U.S. Federal Office
            Building        201 Varick Street, Suite 1006         New York, NY 10014
9345099     Americredit/ GM Financial          PO Box 183583           Arlington, TX 76096−3583
9345100     Americredit/Gm Financial          Attn: Bankruptcy          PO Box 183853          Arlington, TX 76096−3853
9345101     Angiuli & Gentile        60 Bay St         Staten Island, NY 10301−2541
9345103     Barclays Bank Delaware          Attn: Correspondence           PO Box 8801         Wilmington, DE 19899−8801
9345102     Barclays Bank Delaware          PO Box 8803           Wilmington, DE 19899−8803
9345104     Cap1/l&t         PO Box 30253         Salt Lake City, UT 84130−0253
9345106     Capital One        15000 Capital One Dr          Richmond, VA 23238−1119
9345107     Capital One        Attn: Bankruptcy         PO Box 30285           Salt Lake City, UT 84130−0285
9345105     Capital One        PO Box 26625          Richmond, VA 23261−6625
9345108     Capital One NA         Attn: General Correspondence/Bankruptcy             PO Box 30285          Salt Lake City, UT
            84130−0285
9345109     Credit One Bank         PO Box 60500           City of Industry, CA 91716−0500
9345110     Credit One Bank N.A.          PO Box 60500           City of Industry, CA 91716−0500
9345111     Discover Fin Svcs LLC          PO Box 15316           Wilmington, DE 19850−5316
9345112     Discover Financial        PO Box 3025           New Albany, OH 43054−3025
9345113     Dominick Russo          Monmouth County Special Civil Part            71 Monument St          Freehold, NJ
            07728−1747
9345114     Dsnb Macys         PO Box 8218           Mason, OH 45040−8218
9345115     Empire Blue Cross Blue Shield          Central Region− CCOA             PO Box 73651         Cleveland, OH
            44193−1177
9352402     Ford Motor Credit Company LLC             c/o Schiller, Knapp,        Lefkowitz & Hertzel, LLP          950 New Loudon
            Road         Latham, NY 12110
9345116     Forster & Garbus LLP          60 Vanderbilt Motor Pkwy           Commack, NY 11725−5710
9345117     Frd Motor Cr         PO Box BOX542000             Omaha, NE 68154
9345118     Gm Financial         PO Box 181145           Arlington, TX 76096−1145
9345119     Ingram & Associates         PO Box 860102            Minneapolis, MN 55486−0102
9345120     Ingram and Associates         General Trust Deposit          PO Box 860102          Minneapolis, MN 55486−0102
9345121     Jh Portfolio Debt Equi        5757 Phantom Dr Ste 225           Hazelwood, MO 63042−2429
9345122     Leopold Gross & Sommers, PC            16 Court St Ste 1903          Brooklyn, NY 11241−1019
9345123     Lincoln Auto Finance         PO Box 542000            Omaha, NE 68154−8000
9345124     Lincoln Automotive Financial Service          Attn: Bankruptcy          PO Box 542000          Omaha, NE
            68154−8000
9345125     Lowe's/Synchrony Bank           PO Box 530914           Atlanta, GA 30353−0914
9345126     Merrick Bank Corp          PO Box 9201          Old Bethpage, NY 11804−9001
9345127     Merrick Bank/Cardworks           Attn: Bankruptcy          PO Box 9201         Old Bethpage, NY 11804−9001
9345128     Midland Funding         2365 Northside Dr Ste 30           San Diego, CA 92108−2709
9345129     Mount Sinai        PO Box 3472          New York, NY 10008−3472
9345130     North Shore CHHA Staten Island           1200 South Ave          Staten Island, NY 10314−3413
9345131     Northwell Health        PO Box 29772           New York, NY 10087−9772
9345132     Professional Claims Bureau Inc         PO Box 9060           Hicksville, NY 11802−9060
9345133     Selip & Stylianou        199 Crossways Park Dr           Woodbury, NY 11797−2016
9345134     Syncb/Lord & Taylor          Attn: Bankruptcy          PO Box 965060          Orlando, FL 32896−5060
9345135     Syncb/lowes         PO Box 956005           Orlando, FL 32896
9345137     Synchrony Bank/Lowes           Attn: Bankruptcy Dept           PO Box 965060           Orlando, FL 32896−5060
9345136     Synchrony Bank/jcp          PO Box 960090           Orlando, FL 32896−0090
9345138     Td Bank USA/Targetcred           PO Box 673           Minneapolis, MN 55440−0673
9345139     Transworld Systems INC           507 Prudential Rd         Horsham, PA 19044−2308
9345140     Transworld Systems INC           PO Box 15520           Wilmington, DE 19850−5520
9345141     United Medical Surgical         PO Box 9112           Uniondale, NY 11555−9112
9345142     Visa Dept Store National Bank/Macy's           Attn: Bankruptcy          PO Box 8053         Mason, OH
            45040−8053
                                                                                                                      TOTAL: 51
